ORDER
On October 25, 1989, this Court issued an Opinion in the above stated cause. Attached to the Opinion was an Order requesting that Thomas Russell show cause why he should not be required to pay damages pursuant to Rule 38 Miss.Sup.Ct. Rules. Mr. Russell individually, as well as his attorneys, filed answers to the Show Cause Order. Upon examination by this *1053Court of the answers it is determined that Mr. Russell and his attorneys have shown just cause as to why they should not be fined pursuant to Rule 38 Miss.Sup.Ct.
' IT IS, THEREFORE, ORDERED that Thomas G. Russell and his attorneys have shown just cause and are hereby not subject to imposition of sanctions under Mississippi Supreme Court Rule 38.
SO ORDERED.